DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.

Remarks
During the initial examination of this application resulting in the Notice of Allowance mailed on 27 October 2021, the Examiner did not recognize Applicant's unconventional use of the term "mask" as including a "probability density function" for the light source (described in paras. 9 and 55 of the original specification), and therefore the Examiner did not appreciate that the prior art reference Sun et al. (US 2018/0089894) that discloses a "probability density function" for the light source actually teaches the claimed "mask."  In light of the newly presented prior art reference Reibold et al. ("Selective guided sampling with complete light transport paths") and the updated interpretation of the claimed mask, prosecution is reopened.
Additionally, upon further research into the claimed mask, the Examiner concludes that the provisional application does not have adequate written support (see "Priority" below).  If Applicant believes that the provisional application contains support for the claimed mask, the Examiner requests a specific explanation as to where and how the provisional application teaches the claimed mask because such a determination is highly relevant to the prosecution of 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) to provisional application 63/057808 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/057808, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  In particular, the provisional application does not provide support for the claimed generating a mask for a light source of the scene such that each position on the light source is assigned an emission probability based on a density of light paths emitted by the virtual camera exiting at that position on the light source or of light paths emitted from that position on the light source and exiting at the virtual camera position, thereby generating a masked light source data structure.  Therefore, the priority date of the current application, 29 June 2021, is given to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reibold et al. ("Selective guided sampling with complete light transport paths"; hereinafter "Reibold") in view of Sun et al. (US 2018/0089894; hereinafter "Sun").
Regarding claim 1, Reibold discloses A computer-implemented method for generating a light guide path for use in rendering virtual scenes ("guided sampling method," abstract), the computer-implemented method comprising: under control of one or more computer systems configured with executable instructions ("computer graphics," pg. 223:2, sec. 2), perform steps of:
placing within a scene a virtual camera having a virtual camera position ("starting at the camera," pg. 223:1, sec. 1; Fig. 3 illustrates the virtual camera as an eye);
generating a path-traced image ("unguided contributions to the image," pg. 223:8, sec. 4.4; e.g. "unguided" images of Fig. 5) by using the light source to generate a plurality of light paths and storing a light path subset comprising the light paths of the plurality of light paths that exit at the virtual camera ("We start with all path traced trajectories, depicted in (a)," Fig. 3 caption; Fig. 3(a) illustrates the subset of light paths that intersect the virtual camera, illustrated as an eye);
identify a light paths subset of the plurality of light paths that are sampled less than a pre-determined threshold ("From these, we select the ones that are most poorly sampled," Fig. 3 caption);
for at least some light path of the light paths subset: computing a distribution for at least one vertex of a first plurality of vertices of the light path; using the distributions, sampling a position for at least one other vertex of the first plurality of vertices; constructing a guided light path from the sampled positions of the at least one vertex of the first plurality of vertices; and modifying the guided light path by iteratively sampling positions of a second plurality of vertices along the guided light path until the guided light path is visible to the virtual camera ("For each of these guide paths, we compute anisotropic reconstruction kernels at every path vertex … To sample from this structure, we first pick a guide path and then successively sample path vertices according to the reconstruction kernels," Fig. 3 caption; see Figs. 3(c)-3(d));
constructing a path-guided image using only the modified guided light paths ("Guided sampling learns the difficult parts of the light transport … guided contribution, bottom right image," Fig. 1 caption); and combining the path-traced image with the path-guided image to form a scene image storable in computer memory ("The images on the right show the unguided and guided component of our method," Fig. 1 caption; "The renders are broken down into contributions from the guided and unguided samplers," Fig. 5 caption; note column "all" is the combination of unguided/path-traced and guided/path-guided images).
Reibold does not disclose generating a mask for a light source of the scene such that each position on the light source is assigned an emission probability based on a density of light paths emitted by the virtual camera exiting at that position on the light source or of light paths emitted from that position on the light source and exiting at the virtual camera position, thereby generating a masked light source data structure or the generation of the path-traced image using the masked light source data structure.
In the same art of path-guided rendering, Sun teaches generating a mask for a light source of the scene such that each position on the light source is assigned an emission probability based on a density of light paths emitted by the virtual camera exiting at that position on the light source or of light paths emitted from that position on the light source and exiting at the virtual camera position, thereby generating a masked light source data structure and generating a path-traced image by using the masked light source data structure to generate a plurality of light paths and storing a light path subset comprising the light paths of the plurality of light paths that exit at the virtual camera ("utilizes point estimations of light transfer corresponding to sampled paths to estimate a global light transport function and using the global light transport function to direct future path sampling. For example, FIG. 1C illustrates using a distribution 130 based on an estimated global light transport function to sample a second plurality of paths 132a-132n within the virtual environment," para. 56; "approximate a probability distribution that estimates the global light transport (i.e., a probability distribution that estimates light transfer along paths in the virtual environment)," para. 57; note that the original specification equates a "mask" with a "probability density function" in pg. 12, therefore the probability distribution 130 of Fig. 1C of Sun is considered to teach the claimed "mask").  
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Sun to Reibold.  The motivation would have been for "rendering accurate, un-biased digital images of virtual environments" (Sun, para. 5).
The combination of Reibold and Sun does not specifically disclose using quad trees.  The Examiner takes Official Notice that the use of quad trees for identifying rays in a rendering system was both well-known and expected before the effective filing date of the claimed invention, and it would have been obvious to use quad trees in the combination of Reibold and Sun for the purposes of improving the efficiency of identifying light paths.
Regarding claim 2, the combination of Reibold and Sun renders obvious wherein a distribution of each vertex of the second plurality of vertices comprises a 2D Gaussian distribution ("The guide paths Yj are turned into a continuous function using a Gaussian reconstruction kernel (Figure 3c)," Reibold, pg. 223:4, sec. 3.1).
Regarding claim 3, the combination of Reibold and Sun renders obvious wherein a distribution of each vertex of the second plurality of vertices comprises an anisotropic reconstruction kernel ("we compute anisotropic reconstruction kernels at every path vertex," Reibold, Fig. 3 caption).
Regarding claim 8, the combination of Reibold and Sun renders obvious wherein the guided light paths comprise diffuse reflection, diffuse refraction, or caustics (e.g. Reibold, Fig. 5 illustrates caustics).
Regarding claim 9, the combination of Reibold and Sun renders obvious denoising at least one of the path traced image or the path guided image ("the low contrast part could work well with aggressive denoising," Reibold, pg. 223:12, col. 1).
Regarding claim 10, the combination of Reibold and Sun renders obvious wherein the denoising comprises density-based outlier rejection ("Applying density-based outlier rejection (DBOR) can remove residual spike noise," Reibold, Fig. 12 caption).
Regarding claim 11, the combination of Reibold and Sun disclosed above renders obvious wherein identifying the light paths subset of the plurality of light paths that are sampled less than a pre-determined threshold involves the use of quad trees (see Official Notice of claim 1).
Regarding claims 12 and 13, the combination of Reibold and Sun renders obvious A computer system for modeling surfaces of virtual objects, the system comprising: at least one processor; and a computer-readable medium storing instructions, which when executed by the at least one processor, causes the system to carry out the method of claim 1 and A non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, causes the computer system to carry out the method of claim 1 (these are inherent and implicit aspects of "Computer Graphics").

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Reibold in view of Sun, and further in view of Vorba et al. ("Adjoint-Driven Russian Roulette and Splitting in Light Transport Simulation"; hereinafter "Vorba 2016").
Regarding claim 4, the combination of Reibold and Sun does not disclose if a termination/splitting factor is greater than 1, splitting the guided light path into at least two guide paths.
In the same art of Monte Carlo light transport simulation, Vorba 2016 teaches if a termination/splitting factor is greater than 1, splitting the guided light path into at least two guide paths ("In our approach to Russian roulette (RR) and splitting … we base the respective decisions on a single real value q > 0 … if q < 1 we play RR to randomly terminate the path with probability 1 - q. Conversely, if q > 1, we split the path into q new paths," pg. 42:4, sec. 4.1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Vorba 2016 to the combination of Reibold and Sun.  The motivation would have been for "superior convergence" (Vorba 2016, abstract) and to "significantly increase the overall efficiency of the simulation" (Vorba 2016, pg. 42:2, col. 1).
Regarding claim 5, the combination of Reibold, Sun, and Vorba 2016 renders obvious wherein splitting the guided light path comprises resampling two vertices of the second plurality of vertices for each distribution ("splitting along incrementally sampled paths," Vorba 2016, pg. 42:4, sec. 4; see claim 4 for motivation to combine).
Regarding claim 6, the combination of Reibold and Sun does not disclose if a termination/splitting factor is less than 1, terminating the guided light path.
if a termination/splitting factor is less than 1, terminating the guided light path ("In our approach to Russian roulette (RR) and splitting … we base the respective decisions on a single real value q > 0 … if q < 1 we play RR to randomly terminate the path with probability 1 - q. Conversely, if q > 1, we split the path into q new paths," pg. 42:4, sec. 4.1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Vorba 2016 to the combination of Reibold and Sun.  The motivation would have been for "superior convergence" (Vorba 2016, abstract) and to "significantly increase the overall efficiency of the simulation" (Vorba 2016, pg. 42:2, col. 1).
Regarding claim 7, the combination of Reibold, Sun, and Vorba 2016 renders obvious wherein terminating the guided light path comprises deleting at least some vertices of the guided light path ("these paths will carry very little throughput and could be culled by using Russian roulette," Reibold, Fig. 11 caption; "tracing of a particle can be terminated using Russian Roulette," Vorba 2016, pg. 42:3, sec. 3; see claim 6 for motivation to combine).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611